Citation Nr: 1600826	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  06-10 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for right knee limitation of extension due to degenerative joint disease from January 8, 2013.

2.  Entitlement to an evaluation in excess of 20 percent for right knee medial meniscectomy and lateral retinacular release (status-post right knee surgery).

3.  Entitlement to a compensable evaluation for right knee limitation of flexion due to degenerative joint disease beginning from January 8, 2013.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to September 1983.   

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  This case was remanded by the Board to the RO in March 2012 for additional development.  A May 2014 rating decision granted service connection for right knee extension, previously rated as right knee degenerative joint disease, and assigned a 30 percent rating effective January 8, 2013.

In February 2015, the Board remanded the issues on appeal to the RO for information on the Veteran's employment and to obtain a current right knee evaluation.  

Pursuant to the February 2015 Board remand, a right knee examination was conducted in May 2015.  The Veteran was sent a letter on April 17, 2015 requesting that he fill out and return an enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  Consequently, there has been substantial compliance with the February 2015 remand instructions with respect to the issues addressed below.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

The Veteran testified at a travel board hearing in September 2011, and a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The relevant medical evidence shows that extension of the right knee was limited to 20 degrees beginning on examination in January 2013.  

2.  The evidence shows no more than moderate recurrent subluxation or lateral instability of the right knee.

3.  The relevant medical evidence of record shows that flexion of the right knee more nearly approximates flexion limited to 45 degrees from January 8, 2013.

4.  The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation consistent with his educational background and previous work history.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for right knee limitation of extension from January 8, 2013 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5010-5261 (2015).

2.  The criteria for an evaluation in excess of 20 percent for status-post right knee surgery are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for an evaluation of 10 percent for right knee limitation of flexion due to degenerative joint disease are met from January 8, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5010-5260 (2015).

4.  The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.102, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice to the Veteran was not sent in this case until later in the claims process.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  In this regard, the Board notes that the matters were readjudicated in May 2014 and June 2015 Supplemental Statements of the Case following completion of VCAA notice.
Letters were sent to the Veteran in June 2008 and April 2010 that informed him of the requirements needed to establish entitlement to an increased rating.  A letter was sent to him in September 2012 informing him of the requirements needed to establish entitlement to TDIU.  The Veteran was informed in the April 2010 and September 2012 letters of the criteria for consideration in the assignment of an effective date, in the event of award of a benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In accordance with the requirements of VCAA, the letters also informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  No additional relevant private evidence was subsequently added to the case after the letters.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  There are several VA knee evaluation reports on file, with the most recent in May 2015.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA evaluations obtained in this case are adequate, as they provide the Veteran's current right knee symptomatology.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the increased rating and TDIU issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his September 2011 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the September 2011 hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the symptomatology of the right knee disability and the overall impairment of the Veteran's service-connected disabilities.  They also asked questions to ascertain the existence of any outstanding potential available evidence to substantiate the claims.  The case was subsequently remanded in March 2012 and February 2015 for additional development.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

Increased Rating Claims

An October 1983 rating decision granted entitlement to service connection for post-operative impairment of the right knee and assigned a 20 percent rating, effective September 3, 1983, under Diagnostic Code 5257.  Based on a January 2004 Board grant of entitlement to service connection for limitation of motion of the right knee, a January 2004 rating decision granted a 10 percent rating for degenerative joint disease of the right knee, effective June 28, 2000, under Diagnostic Codes 5010-5260.  A May 2014 rating decision changed the designation of the degenerative joint disease of the right knee to limitation of right knee extension and granted an increased rating of 30 percent effective January 8, 2013, under Diagnostic Codes 5010-5261.  The Veteran continued his appeal.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2015).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2015). 

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  

Arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).

The Veteran's right knee disabilities are addressed together since the evidence for each is intertwined.  

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).

According to Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code(s), an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings from 30 to 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2015).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  

Diagnostic Code 5261, limitation of extension, of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2015) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).

VA treatment reports for July 2004 reveal that the Veteran had significant instability and internal rotation of the right knee.  He was able to flex his knee to 90 degrees and extend to -5 degrees.  The assessment was likely anterior cruciate ligament injury with probable lateral meniscus disease.  Records for March 2005 contain a diagnosis of multiligamentous laxity of the right knee, including the medial collateral ligament, lateral collateral ligament, and anterior cruciate ligament.  Range of motion was from 15 to 90 degrees with guarding.

A QTC evaluation of the Veteran's right knee was obtained for VA in May 2006.  It was reported that the Veteran had not worked in a year and a half.  Range of motion was from 0 to 70 degrees, with pain beginning at 60 degrees.  Repetitive use pain additionally limits joint function by 5 degrees.  The diagnoses were status-post right knee medial meniscectomy and lateral retinacular release; and arthritis of the right knee.  The effect of the condition on the Veteran's usual occupation was job security, and the effect on his daily activities involved prolonged walking and standing.

The Veteran complained on QTC evaluation of the right knee in August 2008 of weakness, swelling, heat, redness, giving way, lack of endurance, locking, and fatigability.  Physical examination did not show any edema, effusion, weakness, redness, or heat.  Range of motion was from 0 to 90 degrees, with pain beginning at 45 degrees.  The knee was additionally limited after repetitive use by pain, fatigue, weakness, lack of endurance, and incoordination.  The diagnoses were the same as on evaluation in May 2006.  The Veteran's right knee condition caused impairment of prolonged standing, walking, squatting, and running.

A September 2009 MRI of the right knee showed complete tear/laceration of the medial meniscus with delamination of articular cartilage; at least partial tear of the proximal medial collateral ligament at the femoral insertion with femoral enthesophyte/ossification, consistent with Pellegrini-Steida disease; and small suprapatellar joint effusion.

According to a February 2010 medical notation from Medstar Physical Therapy, right knee range of motion was almost within normal limits but there was still giving way.

The Veteran complained on QTC evaluation of the right knee in April 2010 of weakness, swelling, heat, redness, giving way, locking, fatigue tenderness, subluxation, and pain.  He reported flare-ups as often as once a day, precipitated by physical activity and alleviated by rest; these could last for 24 hours, with severity of 10 out of 10.  He had not had any incapacitating episodes in the previous 12 months.  On physical examination, the Veteran walked with an antalgic gait.  There was abnormal movement, weakness, tenderness, and guarding of movement.  There was slight instability of the anterior and posterior cruciate ligaments and moderate instability of the medial and lateral collateral ligaments. The medial and lateral meniscus test was abnormal, noted to be severe.  He did not have subluxation, edema, effusion, redness, heat, deformity, malalignment, or drainage.  Range of motion was from 0 to 90 degrees with pain beginning at 90 degrees.  There was no additional functional loss after repetitive testing.  X-rays showed minimal calcification at the proximal attachment of the medial collateral ligament.  The diagnosis was expanded to status-post right knee medial meniscectomy and lateral retinacular release with instability, strain, scars, and minimal calcification, proximal attachment of the medial collateral ligament.  The effect of the condition on the Veteran's usual occupation and daily activities was decreased walking, standing, bending, lifting/carrying objects, kneeling, jumping, running, and performing arduous physical activities.

The Veteran testified at his September 2011 travel board hearing that he had swelling and instability of the right knee, with difficulty walking and difficulty working because he was unable to put much pressure on the knee; and that he had to wear a knee brace at all times.

It was noted on VA in-person knee evaluation in January 2013 that the Veteran walked with a somewhat unsteady gait, with a pronounced right-sided limp; he used a hinged knee brace and a cane.  He complained of constant right knee pain, worse with standing and walking.  He said that he could not stand longer than 10 minutes, walk more than a half a block, or carry more than 10 pounds due to knee pain.  He complained of flare-ups.  On physical examination, flexion of the right knee was to 70 degrees, with pain beginning at 0 degrees; extension was to 0 degrees with pain.  After repetitive testing, flexion was to 70 degrees and extension was to 20 degrees.  Right knee strength was 3/5 for flexion and extension.  He had patellar instability and significant pain with any movement.  The Veteran was noted to be totally dependent on external support when standing without his knee brace; he could not stand independently without using his arms for support.  Also reported was quadriceps atrophy surrounding the right knee cap.

In response to the February 2015 Board remand, a VA evaluation of the right knee was obtained in May 2015.  The Veteran said that his condition had gotten progressively worse with time and that he had flare-ups that caused difficulty with prolonged ambulation, running, climbing stairs, and performing activities that impacted on his knees.  Range of motion included flexion to 65 degrees and extension to 20 degrees.  Although there was no additional functional loss after repetitive testing, it was noted that pain and weakness significantly limited functional ability with repeated use over time, with flexion to 60 degrees and extension to 20 degrees.  Muscle strength was 3/5 for flexion and extension.  There was no muscle atrophy and no ankylosis.  It was reported that the Veteran had a history of moderate lateral instability, without subluxation, and that examination showed right medial and lateral instability. The Veteran had a meniscal tear with frequently episodes of joint "locking" and joint pain.  He used a knee brace and a cane constantly.  There was X-ray evidence of arthritis.  

To warrant a rating in excess of 30 percent for limitation of extension of the right knee from January 8, 2013 under Diagnostic Code 5261, there would need to be evidence of limitation of extension to 30 degrees.  Extension, however, of the right knee was to 20 degrees on repetitive testing in January 2013 and was to 20 degrees on VA evaluation in May 2015, with no additional functional loss after repetitive testing.  Consequently, a rating in excess of 30 percent is not warranted for limitation of extension of the right knee under the schedular criteria for limitation of extension.  

To warrant a rating in excess of 20 percent for status-post right knee surgery under Diagnostic Code 5257, there would need to be evidence of more than moderate recurrent subluxation or lateral instability of the knee.  While the Veteran has complained of instability on evaluations over the years, the evidence does not show more than moderate recurrent subluxation or instability.  Instability of the right knee was slight to moderate on VA evaluation in April 2010.  It was reported on VA evaluation in May 2015 that the Veteran had a history of moderate right knee instability, without recurrent subluxation.  Consequently, a rating in excess of 20 percent is not warranted for right knee surgery under the schedular criteria for instability.  

Although the May 2014 rating decision changed the designation of the service-connected disability due to loss of motion of the right knee from degenerative joint disease to limitation of extension of the right knee, and granted an increased rating of 30 percent under Diagnostic Code 5261 effective January 8, 2013, the Board finds that a separate rating of 10 percent is also warranted for limitation of flexion of the right knee under Diagnostic Code 5260 and the factors discussed in DeLuca.  When examined in January 2013, flexion was to 70 degrees, with pain beginning at 0 degrees.  When examined by VA in May 2015, flexion was to 65 degrees, with moderately severe pain; it was noted that the evidence indicated that pain and weakness significantly limited functional ability over time, with flexion to 60 degrees.  Based on the above findings of pain, weakness, and loss of flexion of the right knee, a separate rating of 10 percent is warranted for loss of flexion of the right knee due to degenerative joint disease beginning January 8, 2013.  Consequently, compensable ratings are assigned for limitation of flexion and extension of the right leg as separate disabilities under Diagnostic Codes 5260 and 5261, based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004).  A higher rating is not warranted for loss of flexion of the right knee because this would require evidence of loss of knee flexion to 30 degrees, which is not shown.

Because there is no evidence of ankylosis, dislocation of semi-lunar cartilage, or malunion of the tibia and fibula, a higher evaluation is not warranted under another diagnostic code for the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262.  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257 (2012).  In fact, the Veteran in this case is receiving compensable ratings for both loss of motion due to arthritis and for instability.  

Additional Considerations

The Board has taken the lay statements on file into consideration in this case.  The Veteran is competent to report the symptoms related to his service-connected disabilities.  The lay statements are credible to the extent that they involve observable symptoms, such as musculoskeletal pain.  The Veteran's complaints have been considered in this case; however, as discussed above, evaluations for VA purposes have not shown the severity required for a higher rating for limitation of extension of the right knee or for status-post right knee surgery, as discussed above.    

The Board has also considered whether any of the disabilities at issue should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

The schedular evaluations in this case are adequate.  A rating in excess of that assigned is provided in the rating schedule for the service-connected disabilities at issue, but the medical evidence discussed above reflects that the disabilities do not show the symptomatology warranting a higher rating, as discussed above.  See 38 C.F.R. § 4.1 (2014).  There is also no evidence of frequent periods of hospitalization during the appeal period due to any service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for any of the disabilities at issue during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
The Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claims denied herein.  Consequently, the benefit-of-the-doubt rule does not apply to these issues; and entitlement to a higher rating for limitation of extension of the right knee and for status post right knee surgery is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

TDIU Claim

The Veteran has contended, including at his September 2011 hearing, that his service-connected right knee disabilities prevent him from securing or following a substantially gainful occupation.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  Id.; 38 C.F.R. § 4.1.

Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  

The Veteran is service connected for right knee limitation of extension, 30 percent disabling; for status-post right knee surgery, 20 percent disabling; and for loss of flexion due to degenerative joint disease of the right knee, 10 percent disabling.   His combined rating is 50 percent.

As he does not have one service-connected disability rated as least 60 percent disabling or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent, he does not meet the above noted percentage requirements and entitlement to TDIU cannot be assigned under 38 C.F.R. § 4.16(a).  As noted above, however, benefits on an extraschedular basis may be considered under 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, if the Board determines that an extra-schedular rating should be considered, the Board is to remand the issue to VBA so that the issue can be referred to Director of Compensation.  See 38 C.F.R. § 4.16(b) (2015).

The Board must now determine whether referral to the Director of Compensation for consideration of extra-schedular entitlement to TDIU, taking into account the Veteran's educational level and occupational background.  According to the recently received VA Form 21-8940, the Veteran has completed the 9th grade; he last worked full time in January 2014 in security.    

The symptomatology of the Veteran's service-connected right knee disabilities are as noted above.

A VA opinion on the Veteran's employability was obtained as part of the evaluation in June 2015.  According to the examiner, based on an in-person examination and a review of the relevant medical history, the Veteran could only perform light physical or sedentary work due to his right knee disabilities.  He was functionally limited with prolonged running, jumping, kneeling, and with activities that would cause increased torque on the right knee.  Severe impairment was noted.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The Board finds that the most probative evidence does not show that the Veteran's service-connected right knee disabilities prevent him from obtaining or maintaining substantially gainful employment in keeping with his education and work experience.  Although his service-connected right knee disabilities cause significant impairment, as reflected in his schedular ratings, it was concluded by the VA examiner in June 2015, which is based on a physical examination and a review of the Veteran's medical history, that the Veteran could still perform light physical or sedentary work.  In fact, it was noted on examination in June 2015 that flexion of the right knee was to 65 degrees with no additional functional loss after repetitive testing.  Neither muscle atrophy nor ankylosis was found in June 2015.  Additionally, lateral instability was considered moderate.

Because the record does not reflect that the Veteran is unemployable due solely to his service-connected disabilities, the preponderance of the evidence is against his claim for TDIU and referral for an extraschedular evaluation is not warranted.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation in excess of 30 percent for limitation of extension of the right knee beginning January 8, 2013 is denied.

An evaluation in excess of 20 percent for status-post right knee surgery is denied.

A separate evaluation of 10 percent for limitation of flexion of the right knee due to degenerative joint disease beginning January 8, 2013, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to TDIU is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


